Citation Nr: 9900206	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  93-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
February 1980.

This matter was initially before the Board of Veterans 
Appeals (Board) on appeal from a December 1981 rating action 
of the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement (NOD) in September 1982.  The RO 
issued a statement of the case (SOC) in March 1985.  The 
veteran's substantive appeal was received in April 1985.  The 
veteran testified at a personal hearing at the RO in August 
1985.  A transcript of that hearing is included in the claims 
folder. 

The Board remanded the case in July 1994 for further 
development.

The veteran in April 1998 claimed that he was entitled to a 
total disability rating for compensation based on individual 
unemployability.  The RO in May 1998 sent him a VA Form 21-
8940, which is the formal claim form for a total rating for 
compensation based on individual unemployability, to 
complete.  The veteran has not filed that form an that issue 
is not before the Board.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
the claimed condition as it had its onset during military 
service. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that he has presented a well-grounded 
claim of service connection.


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran is currently suffering a nervous disorder which 
was incurred in or aggravated by service.  


CONCLUSION OF LAW

A well-grounded claim of service connection for a nervous 
disorder has not been presented. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of the service medical records reveals that 
the report of a November 1978 enlistment examination included 
a normal psychiatric evaluation and was silent for any 
pertinent defects.  In August 1979, the veteran was treated 
for nondependent abuse of alcohol.  In December 1979, the 
veteran presented with disorientation and intermittent 
fighting activity; the diagnosis was that of intoxication 
secondary to alcohol, rule out drug abuse.  The report of a 
January 1980 separation examination included a normal 
psychiatric evaluation and no pertinent defects or 
significant interval history were noted.  On the Medical 
History portion of that examination, the veteran indicated 
that he had suffered depression or excessive worry.  In 
elaborating on that answer, the examiner noted Depression  
job related.

Post-service medical records include an October 1981 VA 
Medical Certificate which noted a diagnosis of atypical 
depression with explosive episodes, entered shortly after the 
veteran had been arrested for threatening a bus driver with a 
meat cleaver.  It was noted that the veteran was depressed 
following his brothers violent death in December 1980.  The 
chief complaint was that of sudden episodes of uncontrolled 
anger, with little or no provocation, onset April 1980, 
following homecoming from Germany.  It was noted that the 
veteran himself was amnestic regarding those episodes.

When the Board initially reviewed the veteran's appeal in 
July 1994, it was noted that the veteran should be asked to 
identify any post-service medical provider who treated him 
for his nervous condition and attempts were to be made to 
obtain those records.  In an August 1994 statement, the 
veteran indicated that he had received treatment only from VA 
physicians and he identified two facilities.   

Records from the Philadelphia VAMC were received in October 
1994 and associated with the claims folder.  The only entries 
pertinent to a nervous disorder were duplicates of those 
records pertaining to the October 1981 hospitalization.  

An additional report received later consisted of a 1995 chart 
extract detailing a hospital admission for assessment of 
homicidality.  The veteran was noted to have a history of 
psychosis and presented with a plan of blowing out his 
home.  

In a response received at the RO in August 1996, the 
Coatesville VAMC reported that a search of its system and old 
perpetual records list yielded no records pertaining to this 
veteran. 

The Board in its July 1994 remand also authorized a VA 
examination and asked the examiner to answer certain 
questions.  The veteran presented to a VA psychiatric 
examination in December 1994 at which time his service, 
medical, educational and occupational history was reviewed.  
The veteran reported that his younger brother had been killed 
while the veteran was in basic training.  The veteran 
attended the funeral, but when he resumed his training, felt 
he could not adjust again.  He reported that he was 
hospitalized in 1981 and treated for two years thereafter.  
He indicated that he had not received any psychiatric 
treatment since that time.  The veterans present complaints 
included repeated depressive episodes which often correspond 
to the anniversary of his brothers death.  Following mental 
status examination, the diagnostic impression was that of 
dysthymic disorder and probably attention deficit 
hyperactivity disorder.

A neuropsychiatric evaluation was conducted in April 1995 in 
order to determine whether the veteran did suffer attention 
deficit disorder.  At that time, the veteran's history was 
reviewed and considered significant for several episodes of 
uncontrolled anger and emotional distress, hallucinations and 
assaults which left him unconscious, the most serious injury 
incurred while a teen-ager.  In a June 1995 addendum to the 
December 1994 VA examination, the VA examiner reviewed the 
evaluation and concluded that the veteran's head injuries 
might have contributed to his difficulties adjusting to 
service and to his depression, triggered by the death of his 
brother. 

The veteran was afforded another VA psychiatric examination 
in September 1996 at which time he reported that he had been 
depressed since the beginning of service.  The examiner noted 
that the veteran's records were available and reviewed.  
Following mental status examination, the diagnoses included 
personality disorder, mixed, with paranoid features and 
alcohol abuse, in remission.  The examiner noted that the 
veteran had a history of poorly controlled aggression and a 
paranoid outlook that could be attributed to his family 
background, as well as his brothers death.  

As the examiner had not specifically answered the questions 
asked by the Board the RO returned the case to the VA 
examiner who had previously examined the veteran.  In an 
October 1996 report, the VA examiner who had examined the 
veteran in September 1996 offered the opinion that there was 
no connection between the veteran's psychological problems 
and his military service.  The examiner noted that the 
problems existed prior to service, especially problems with 
the law and difficulty adjusting in general.  

In an October 1998 Informal Hearing Presentation, the 
veteran's representative argued that the VA examinations 
conducted to date are inadequate, that the Boards questions 
were not answered adequately and requested that the case be 
remanded again.

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran contends that he is suffering psychiatric 
problems which are the result of service.  In this regard, 
such lay assertions are beyond the veteran's expertise (see 
King, supra), and the Board must look to other evidence of 
record to determine whether he has presented well-grounded 
claims of service connection.

Service medical records include the notation on separation of 
job related depression; however, the report of the separation 
examination was negative for any related complaints and 
included a normal psychiatric evaluation.  Post-service 
medical records include reports of hospitalization for 
treatment of aggressive behavior and episodic depression; 
however, there is no specific medical opinion to support the 
veteran's assertion that the claimed condition is related to 
military service.  While the examining physicians included 
the veteran's recitation of his history and noted diagnoses 
of depression, there was no opinion on etiology.  The 
information recorded by the physician, unenhanced by any 
additional medical comment or analysis, cannot constitute 
competent medical evidence satisfying the requirements of 
a well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  The only medical opinion directly addressing the 
question of causation central to this case was that offered 
by the VA examiner in October 1996 who found no relationship 
between the veteran's present psychological problems and his 
military service.

The veteran is  not competent to offer opinions as to the 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu, supra.

No competent medical evidence has been presented to 
demonstrate any relationship between the veteran's currently 
demonstrated psychiatric condition and disease or injury 
which was incurred in or aggravated by service.  Therefore, 
the Board concludes that the veteran has not met his burden 
of submitting a well-grounded claim.  See Caluza, supra.

The Board would note that the fact that the VA authorized an 
examination for the veteran's claimed condition does not mean 
that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996)  Regarding the veterans representatives argument 
that the Boards remand questions were not adequately 
answered, the Board finds that they were. 

In claims that are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

A second remand, pursuant to 38 U.S.C.A. § 5103(a) (If the 
veteran's application for benefits is incomplete, the VA 
shall notify the veteran of the evidence necessary to 
complete the application), is not necessary.  The veteran has 
not put VA on notice that competent evidence exists that 
supports his assertions that the claimed conditions are 
linked to disease or injury while in service.  Furthermore, 
the Board and the RO have taken steps to ensure that the 
veteran has submitted a complete application.  Subsequent to 
the July 1994 remand, the RO requested that the veteran 
provide information referable to treatment received by him 
for the claimed disability since service.  Consequently, the 
RO has met its burden under 38 U.S.C.A. § 5103(a) by 
informing the veteran of the evidence necessary to complete 
his application for benefits.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claims as set forth above well grounded. 

Finally, the Board has considered the benefit of the 
doubt doctrine; however, as the veterans claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As a well-grounded claim has not been presented, service 
connection for a nervous disorder is denied.




					    REMAND

The Board notes that in a May 1993 rating action the RO 
denied an increase  the issue of entitlement to an increase 
in the 20 percent rating assigned for residuals of internal 
derangement of the left knee status post lateral 
meniscectomy.  The veteran was notified of this in a letter 
dated June 22, 1993.  In July 1993 he filed a notice of 
disagreement to this action.  He was furnished a statement of 
the case on that issue on November 29, 1994.  In December 
1995 and March 1996 a VA Form 9 was received.  On the VA Form 
9 of March 1996 the veteran requested a hearing and a Hearing 
Officer in April 1996 conducted a hearing on the issue of an 
increase in the 20 percent rating for residuals of internal 
derangement of the left knee status post lateral 
meniscectomy.  In a March 1998 rating action the RO granted 
service connection for arthritis of the left knee and 
assigned a separate 10 percent July 30, 1991 which is the 
date you filed a claim for an increased evaluation for your 
service connected left knee condition.  The RO sent him his 
appellate rights and an Appeal Status Election which had 
two options for the veteran to elect: one, that the action 
satisfied the appeal on all issues and two, that the action 
satisfied his appeal only all the following issues.  In 
April 1998 the veteran indicated that both options did not 
apply to his situation as he understood it as he was 
unemployable and because his psychiatric problem was not 
addressed.  He stated that his appeal still stood.

There is a question whether the  VA Form 9 or December 1995 
and March 1996 were timely substantive appeals.  38 U.S.C.A. 
§ 7105 (West 1991).  This issue must be considered before the 
Board considers it.  Therefore the case is remanded for the 
following action.

The RO must consider the issue of whether 
the VA Form 9 of December 1995 or March 
1996 were timely on the issue of an 
increased rating for the left knee 
disorder.  If the decision is unfavorable 
to the veteran he should be furnished his 
appellate rights.  If it is favorable the 
RO should furnish the veteran the laws 
and regulations regarding timeliness of 
substantive appeals and inform him that 
the Board may find that there was not 
timely substantive appeal to the issue of 
an increased rating for a left knee 
disorder.  The case 
should only be returned to the Board if 
there is a perfected appeal.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -
